Citation Nr: 0302554	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-11 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right knee 
disability, including septic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1951 to October 1953.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

Procedural History

The veteran's original claim of entitlement to service 
connection for right knee disability, including septic 
arthritis was denied by the RO in February 1955, based on 
the finding that septic arthritis of the right knee and 
slight effusion had been reported at the time of the 
veteran's service entry and that such had not been 
aggravated during service, based on no evidence of such 
disability at the time of the veteran's separation from 
service.

The veteran subsequently requested that his claim of 
entitlement to service connection for right knee 
disability be reopened.  That request was denied by an RO 
rating decision in July 1982.  The RO noted that the 
veteran's application did not indicate any new or 
material evidence which would tend to provide a new 
factual basis on which to consider the veteran's claim.

In June 1999, the RO again received a request from the 
veteran to reopen his service connection claim.  In a 
July 1999 rating decision, the RO denied the claim on the 
basis that new and material evidence had not been 
submitted.  The veteran disagreed with that rating 
decision and initiated this appeal.  The RO issued a 
Statement of the Case (SOC) to the veteran and his 
representative in March 2000 which noted that new and 
material evidence had not been submitted.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in May 2000.  In June 
2000, the veteran had a hearing before a local hearing 
officer at the RO.  

In January 2001, the RO received additional treatment 
records and reports, including a statement from the 
veteran's treating VA physician that the veteran's right 
knee condition was at least as likely as not the result 
of an injury in service.  The RO found such evidence to 
be new and material for the purpose of reopening the 
claim.  Following a de novo review of the evidence, 
however, the RO found that the veteran had a pre-existing 
right knee disability which had not been aggravated 
during service.  The RO sent the veteran and his 
representative a Supplemental Statement of the Case 
(SSOC) setting forth the reasons and basis for its 
decision.  Thereafter, the case was transferred to the 
Board for appellate action.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in July 1982, 
the RO found that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for right knee disability, characterized as 
septic arthritis.

2.  Evidence associated with the record since the RO's 
July 1982 decision, includes a July 2000 report from the 
veteran's primary care physician at the VA, which is 
neither cumulative nor redundant and, which, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for right knee disability.  
3.  A preponderance of the competent and probative 
evidence of record establishes that the veteran's septic 
arthritis of the right knee existed prior to service and 
underwent no increase in pathology during service.

4.  A preponderance of the competent and probative 
evidence of record establishes that the veteran's current 
arthritis of the right knee had its onset many years 
after service and is unrelated thereto.


CONCLUSIONS OF LAW

1.  The RO's July 1982 decision, which confirmed and 
continued the denial of service connection for right knee 
disability, is final.  38 U.S.C. § 4005(c) (1982); 38 
C.F.R. § 19.153 (1982).  

2.  The criteria to reopen the claim of entitlement to 
service connection for right knee disability have been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).

3.  Right knee disability, including septic arthritis, is 
not the result of disease or injury incurred in or 
aggravated by service, nor may septic arthritis be 
presumed to have been aggravated by service.  38 U.S.C.A. 
§§ 1101, 1111 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for right knee 
disability, either on a direct basis or on the basis of 
aggravation of a pre-existing right knee disability.  

As noted in the Introduction, prior to the current 
appeal, the veteran's claim of entitlement to service 
connection for right knee disability was denied by the RO 
on two occasions.  The veteran's current claim was 
initially denied by the RO in July 1999 based on a 
finding that the veteran had not submitted new and 
material evidence which is sufficient to reopen the 
claim.  See 38 U.S.C. § 5108, explained below.  However, 
in January 2001, the RO denied the claim on its merits.  
Nonetheless, he Board is obligated by law to conduct a de 
novo review as to the matter of submission of new and 
material evidence.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996). 

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Relevant Law and Regulations

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is generally applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as 
of that date.  The regulatory amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), which became effective August 29, 2001.  In 
this case, the provisions of the VCAA and the 
implementing regulations are generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim).

The VCAA, however, appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of 
that claim.  It is specifically noted that nothing in 
the VCAA shall be construed to require the Secretary 
of the VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  Once a 
claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law 
administered by VA, unless no reasonable possibility 
exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of this issue has 
proceeded in accordance with the provisions of the law 
and regulations.

(i.) Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the United States Court of 
Appeals for Veterans Claims  (the Court) held in 
Quartuccio, supra, that VA's duty to notify claimants 
includes requests to reopen previously denied claims.  

The veteran and his representative are aware of the 
requirement that new and material evidence be submitted.  
Not only were they sent information in the that regard in 
the SOC and SSOC, the hearing officer requested new 
evidence from the veteran at his June 2000 hearing on 
appeal.  

The veteran was informed in a February 2002 letter of the 
evidence needed to substantiate his claim, and he was 
provided an opportunity to submit such evidence.  
Moreover, in the SOC and SSOC, the RO notified the 
veteran of regulations pertinent to new and material 
evidence claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunity to present evidence and argument in support 
of his claim.  

The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
records held by other Federal agencies.  The veteran was 
further informed of his duty to provide VA with enough 
information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies 
that hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was 
received.

The Board finds that the guidance provided to the veteran 
in multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claim of whether new and material 
evidence has been presented to reopen a claim of 
entitlement to service connection for a back disability.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

(ii.) Duty to Assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Under the VCAA, however, VA's statutory duty to assist a 
claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

Evidence received in association with the veteran's claim 
includes the veteran's service medical records; records 
reflecting treatment at the Kansas City VAMC from June 
1999 through August 2000; and the transcript of the 
veteran's hearing at the RO in June 2000.  The veteran 
has not identified any outstanding evidence (which has 
not been sought by the VA) which could be used to support 
his claim of entitlement to service connection for right 
knee disability.  

The Board observes that in his original claim for service 
connection for right knee disability, which was received 
in January 1955, the veteran noted that he had received 
two months of outpatient treatment for his knee at the U. 
S. Naval Hospital in Yokosuka, Japan.  In the January 
1955 request for the veteran's service medical records, 
that treatment was noted specifically.
It does not appear that those records exist.  In 
addition, the RO has also requested all of the veteran's 
treatment reports from the Kansas City VAMC, which is the 
only VAMC where the veteran reports having received 
treatment.  
 Recent treatment records, starting in 1999, have been 
obtained.  In June 2000 the Lead Clerk for the Release of 
Information at the Kansas City VAMC noted that prior to 
1978, it was their policy to destroy inactive records 
after 15 years.  It was also noted that the veteran's 
records had been ordered and re-ordered from his archived 
perpetualized records. It therefore appears to the Board 
that further attempts to secure additional VAMC records 
would be fruitless.

The Board additionally observes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  

In short, the Board concludes that the provisions of the 
VCAA have been complied with to the extent required under 
the circumstances presented in this case. 

Service connection - In general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the 
line of duty, in active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.303 (2002).  

For certain chronic disorders, including arthritis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113  (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2001); Savage v. Gober, 10 Vet. App. 488, 495-
496 (1997).

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that in Savage the Court had clearly held 
that 38 C.F.R. § 3.303 does not relieve the appellant of 
his burden of providing a medical nexus.  In the context 
of the law prior to the VCAA, which required that a 
service connection claim be "well grounded", the Court in 
Voerth held that a claimant diagnosed with a chronic 
condition must still provide a medical nexus between his 
current condition and the putative continuous 
symptomatology and, until he presents competent medical 
evidence to provide a relationship between his current 
disability and either an in-service injury or his 
continuous symptomatology, his claim could not be 
considered well grounded.

Presumption of soundness/aggravation

Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except for defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or when clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has held that temporary or 
intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
not just the symptoms, has worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

Finality/New and Material Evidence

In general, decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1103 (2002).  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

There has been a regulatory change with respect to new 
and material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his 
claim prior in December 2000, the earlier version of the 
law remains applicable in this case.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding 
the origin of an appellant's injury or disability, even 
where it would not be enough to convince the Board to 
grant a claim.  

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background 

The Board must evaluate evidence added to the record 
since the last final decision in order to determine 
whether new and material evidence exists.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  In this case, the 
last final decision was issued in July 1982.

Evidence of record in July 1982

During his pre-induction examination in July 1951, the 
veteran responded in the affirmative when asked if he 
then had, or had ever had, rheumatic fever.  The examiner 
noted that the reported history of such disease had to be 
verified.  On examination, his heart and lower 
extremities were found to be normal, with the exception 
of asymptomatic third degree pes planus of the feet.

On October 12, 1951, the day of his entry in service, the 
veteran was reexamined to determine his fitness for 
active duty.  His spine and extremities and heart and 
vascular system were found to be normal.  It was noted 
that he had two scars on his right knee.  The bilateral, 
asymptomatic, third degree pes planus was confirmed.  

On October 16, 1951, four days later, it was noted that 
the veteran had had rheumatic fever in 1944.  It was also 
noted that he had septic arthritis in the right knee with 
slight effusion.  Such abnormalities were reportedly 
productive of no disability, and he was found to be 
physically qualified for active duty training.  

In July 1953, the veteran was treated for pain in his 
right leg.  Two days later, he was treated for pain in 
his right knee.

During his October 1953 service separation examination, 
the veteran's heart and lower extremities were found to 
be normal.

The February 1955 RO denial

In February 1955, the veteran submitted an application 
for service connection for a right knee disability, 
described as a "rough knee cap" and arthritis, both of 
which reportedly began in October 1951.  

In February 1955, the Kansas City RO denied the veteran's 
claim for service connection for septic arthritis of the 
right knee and effusion, noting that such decision 
covered the claim of service connection for a "rough knee 
cap" and arthritis.  The RO noted the veteran's history 
of rheumatic fever in 1944 and that septic arthritis and 
effusion had been shown in October 1951, within days 
after the veteran entered service.  The RO also noted 
that there was no evidence of septic arthritis or 
effusion at the time of the veteran's discharge from 
service.  Therefore, the RO concluded that the veteran's 
right knee disability had not been in incurred in or 
aggravated by service.  The veteran was notified of that 
decision, as well as his appellate rights.  He did not 
appeal.

The July 1982 RO decision

In July 1982, the veteran requested entitlement to 
service connection for the residuals of a right knee 
injury which had reportedly occurred in December 1951.

By a rating action in July 1982, the RO noted that the 
veteran's application did not include any new or material 
evidence which tended to provide a new factual basis for 
reconsideration of the claim.  Accordingly, the RO 
confirmed and continued its denial of service connection 
for right knee disability.  The veteran did not appeal 
that decision. 

Evidence added to the record since July 1982

In August 1982, the veteran reported that he had injured 
his right knee in boot camp and that he had received 
treatment for a "bad knee cap" in Japan.  He stated that 
he had knee trouble since service but that he had not 
filed previously because he did not like to go to 
doctors.  

In June 1999, the RO received the veteran's request to 
reopen his claim for service connection for right knee 
disability.  He reported that he had been treated for 
such disability at the VAMC in Kansas City, Missouri and 
requested that the RO obtain those records.  

A VA Health Summary, printed from data through July 1999, 
showed that in June 1999, the veteran had been a new 
patient requesting physician assignment for treatment of 
his right knee.  

VA outpatient records dated from July 1999 through July 
2000 show that the veteran was treated, in part, for 
right knee disability.  He reported that such disability 
was the result of an injury sustained in service.  In 
July 1999, X-rays of the right knee revealed mild 
degenerative changes involving the medial compartment.  
They were negative for any evidence of an acute fracture.  
In May 2000, X-rays of the right knee revealed 
degenerative arthritic changes.  In July 2000, the 
veteran's primary care physician reported that in his 
professional opinion, the veteran's current right knee 
condition was as likely as not the result of his service-
connected injury.

In June 2000, the veteran had a hearing at the RO.  He 
testified that he had injured his right knee during a 25 
mile hike in June or July 1953.  He stated that he had 
been stationed in Japan and that during the hike he had 
fallen in a concrete bunker which had been constructed 
during World War II.  Medical personnel reportedly 
informed him that his injuries included a 
sprained/strained knee and that he had to take a week 
off.  He stated that prior to June or July 1953, he had 
not injured his right knee in service.  He testified that 
he returned to the United States in October 1953 but did 
not file for disability at the time, because he did not 
want to delay his discharge from the service.  He noted 
that after service, his knee continued to swell and 
bother him, such that he went to the Kansas City VAMC for 
treatment in December 1953 or January 1954.  He reported 
that since that time, he had received treatment for his 
right knee at the Kansas City VAMC but that many of his 
records had been destroyed.

Analysis

Submission of new and material evidence

As discussed by the Board in the law and regulations 
section above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).  The Board observes that there must be new and 
material evidence as to any aspect of the veteran's claim 
which was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

As noted above, the last final denial of the veteran's 
claim of entitlement to service connection for right knee 
disability was issued by the RO in July 1982.  Relevant 
evidence on file at that time consisted of the veteran's 
service medical records.  These showed that at the time 
of his entry into service, the veteran had had septic 
arthritis of the right knee.  Though manifested by slight 
effusion, it was not considered disabling or otherwise 
severe enough to prevent the veteran's entry into 
service.  Although the veteran was treated for right knee 
pain in July 1953, there was no evidence of any increase 
in the underlying pathology.  Indeed, during his service 
separation examination several months later, the 
veteran's right knee was found to be normal.  Moreover, 
there was no evidence of any right knee pathology during 
the year after the veteran's discharge from service.  In 
the veteran's original claim for compensation in January 
1955, he did not report any in-service right knee injury 
or any post-service treatment for his right knee.  There 
was no evidence of right knee problems after service.  

Relevant evidence added to the record since the RO's July 
1982 decision consists of VA medical records, reflecting 
treatment from June 1999 through August 2000 and the 
transcript of the veteran's hearing held at the RO in 
June 2000.  In July 2000, the veteran's primary care 
physician at the VA opined that it was at least as likely 
as not that the veteran's right knee disability was due 
to a right knee injury in service.  Such an opinion was 
not previously before VA decisionmakers but is so 
significant by itself or in conjunction with evidence 
previously of record that it must be considered in order 
to fairly decide the merits of the claim.  In so 
concluding, the Board is mindful that in Hodge, 155 F.3d 
at 1363, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough 
to convince the Board to grant a claim.  

The Board is of course aware that the veteran's recent 
statements concerning an alleged in-service injury, upon 
which the VA physician's nexus opinion was based, 
conflict with other evidence of record, including the 
service medical records and his own initial claim of 
entitlement to VA benefits in 1955, which does not 
mention any such injury.  Nonetheless, at this point the 
credibility of the veteran's statements is presumed.  See 
Justus, supra.   

The veteran's claim is accordingly reopened based on the 
addition to the record of new and material evidence.

Procedural concerns

The Board has reopened the veteran's claim and is 
considering moving forward to discuss the claim on its 
merits.  Before doing so, however, the Board must 
consider certain procedural concerns.  First, there is 
the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
Bernard, the Court held that when the Board addresses in 
a decision a question that has not been addressed by the 
RO, it must be considered whether the claimant has been 
given adequate notice and opportunity to respond and, if 
not, whether the claimant will be prejudiced thereby.  
The second concern involves the statutory duty to assist, 
which comes into play at this juncture. 

(i.)  Bernard considerations

As noted immediately above, in Bernard, the Court held 
that before the Board may address a matter that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address 
the question at a hearing, and whether the claimant has 
been prejudiced by any denials of those opportunities.  

In the present case, the January 2001 SSOC determined 
that the veteran had submitted new and material evidence 
and then adjudicated the veteran's claim on its merits.  
The SSOC and previous SOC contained reference to the 
statutes applicable to service connection claims in 
general.  The veteran has set forth his contentions on 
numerous occasions as to why he believes that service 
connection should be granted for right knee disability.  
The Board is, therefore, of the opinion that the veteran 
will not be prejudiced by its consideration of this issue 
on its merits, since the RO adjudicated his claim on the 
merits.

(ii.)  VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the 
veteran in the development of his claim attaches at this 
juncture.  The Board must, therefore, determine whether 
additional development of the evidence is needed. 

As discussed above, all identifiable medical evidence has 
been obtained.  The veteran and his representative have 
not furnished or identified any outstanding evidence that 
may have a bearing on his claim. 

In sum, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action 
to be undertaken to comply with the duty to assist 
provisions of the VCAA and the implementing regulations.  
Accordingly, the Board will address the merits of the 
claim.  

(iii.)  Standard of review

Once all the evidence has been brought together, the 
Board has the responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, 
the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

As noted by the Board above, the Justus presumption of 
credibility does not attach after a claim has been 
reopened.  In evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).    



Discussion of the merits of the claim

It appears that the veteran, over the years, has advanced 
two separate theories concerning his claimed right knee 
disability.  In his original claim for service connection 
in January 1955, he in essence contended that he had a 
"rough knee cap"  and arthritis in October 1951, the 
month he entered service.  Although that contention was 
somewhat unclear, it appears that he was indicating that 
his knee problems began immediately upon entering 
service, although the RO at the time adjudicated the 
claim based on both lack of in-service incurrence and no 
aggravation of a preexisting disability.  More recently, 
the veteran's claim has exclusively revolved around a 
purported in-service injury, variously described as 
occurring during boot camp, in December 1951 and during a 
hike in Japan in June or July 1953.  The Board will 
address the two possible bases of entitlement to service 
connection separately.      

As discussed above, in order to establish service 
connection for the claimed right knee disorder, there 
must be (1) evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

(i.)  Aggravation of preexisting disability  

It does not appear that the veteran is currently 
contending that he has septic arthritis which was 
aggravated by military service.  Indeed, in a statement 
dated January 20, 2001 the veteran specifically indicated 
that his current right knee disability was due to an 
injury in service and "not because of any natural 
progression of my disability".  However, and for the sake 
of completeness, 
The Board will address the matter.

A de novo review of the record shows that at the time he 
entered service, the veteran had septic arthritis of the 
right knee with slight effusion.  This is demonstrated by 
medical records dated in July 1951, before he entered 
service, and particularly by the service medical record 
four days after he entered service.  While not severe 
enough to disqualify him from service, it was nonetheless 
present.  The statutory presumption of soundness has, in 
the opinion of the Board been rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111.  

With respect to aggravation of a pre-existing disability, 
there is no evidence in the service medical records of an 
increase in right knee pathology.  Indeed, at the time of 
the veteran's service separation examination, there was 
no medical evidence of right knee disability whatsoever.  
Moreover a right knee disability was not clinically 
reported again until 1999, more than 45 years after the 
veteran's separation.  

Crucially, there is no medical evidence which supports 
the proposition that the veteran's pre-existing right 
knee disability, septic arthritis, became worse during or 
due to his military service.  The current medical 
evidence, dated in 2000, merely shows mils degenerative 
changes in the right knee in a man who was 70 years of 
age.  There is no medical evidence to the effect that the 
veteran's service aggravated the septic arthritis 
identified in October 1951.   

In short, the Board determines for the above stated 
reasons that there was no aggravation of a pre-existing 
disability.  Applying the Hickson analysis referred to 
above, element (1), current disability, is arguably met 
(there is a current diagnosis of degenerative changes of 
the right knee, although there is no current diagnosis of 
septic arthritis).  Elements (2) and (3), evidence of 
aggravation in service and medical nexus, are not met.     




(ii.)  In-service incurrence

The crux of the veteran's current presentation is that he 
injured his right knee in service and that he has knee 
problems ever since service.  

In evaluating the veteran's contention, the Board is 
hampered by contradictory statements from the veteran as 
to the nature of the purported knee injury as well as a 
lack of any post service medical record documenting any 
knee problems until 1999, many decades after service.  
The veteran has ascribed the latter to his avoidance of 
medical treatment. 

As discussed above, Hickson element (1), a current 
diagnosis of a right knee disability, has been met.  
Recent VA treatment records dating from 1999 document 
degenerative changes in the veteran's right knee.

With respect to Hickson element (2), in-service 
incurrence of disease or injury, there is nothing in the 
veteran's service medical records which document an 
injury. The lack of supporting records notwithstanding, 
the veteran maintains that he injured his knee in service 
and that he has had chronic knee disability since that 
time.  His reports as to the cause of his right knee 
problems in service, however, have been inconsistent.  
For example, at the time of his original claim in January 
1955, the veteran noted that his right knee disability 
was manifested by a "rough knee cap" and arthritis which 
began in October 1951.  He reported no history of any 
injury.  That account, however, is at odds with his July 
1982 claim, in which he referred to "rt knee injury - 
12/51".   In August 1982, he stated that he injured his 
knee during boot camp.  During his hearing in June 2000, 
the veteran testified that he had sustained a right knee 
injury in approximately July 1953.  He stated that while 
stationed in Japan, he had participated in a 25 mile hike 
and had fallen into a concrete bunker.  He mentioned no 
right knee injury in boot camp; and, in fact, stated 
affirmatively that he had had no right knee injuries in 
service prior to July 1953.  Such inconsistencies as to 
the cause of his right knee disorder tend to undermine 
that claim.

Based on the lack of objective evidence of an in-service 
right knee injury, as well as the veteran's inconsistent 
statement, the Board concludes that no such injury 
occurred.  See Madden, supra.  Hickson element (2) 
accordingly has not been met.

With respect to Hickson element (3), medical nexus, the 
veteran's VA physician wrote a brief note in July 2000 to 
the effect that the veteran's right knee condition was 
related to an injury in service.  However, there is no 
objective evidence on file to support his opinion.  It is 
clear that the opinion was based on history related by 
the veteran rather than consideration of the historical 
record.  Not only do the veteran's medical records, dated 
in service and for many years after service, remain 
negative for any evidence of chronic right knee 
disability, the physician does not state that he reviewed 
the veteran's file nor does he provide any rationale for 
his conclusion.  Thus, the physician's statement cannot 
be considered competent evidence to support the veteran's 
claim.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon 
an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board 
is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional].  

The veteran appears to indicate that he has had knee 
problems continually since service.  The Board is of 
course aware of the provisions of 38 C.F.R. § 3.303 
(2001), discussed above, relating to chronicity and 
continuity of symptomatology.  However, there is no 
evidence of any post-service medical treatment of the 
veteran's right knee until 1999, a period of some 45 
years. 

The veteran contends, nevertheless, that he received 
treatment for his right knee at the Kansas City VAMC in 
1954 and that he continued to be followed for right knee 
disability thereafter.  However, the Board notes that he 
apparently was initially seen at the VAMC in June 1999, 
at which time the veteran was described as a "new 
patient".   The Board acknowledges that prior to 1978, VA 
treatment records at the Kansas City VAMC were held for 
15 years and then destroyed.  While that policy may have 
applied to the veteran's earlier treatment records, it 
would not explain why there are no records available 
which reflect treatment since 1964 (in 1978, such records 
would have been held for 14 years and should not have 
been destroyed by the VA under the old policy).  Even if 
the veteran's treatment records dated prior to 1978 were 
destroyed, however, the veteran's argument certainly does 
not explain why no records are available between 1978 and 
1999.  Those records are currently being held for 75 
years and, if they exist, would be available.  Despite 
repeated efforts, however, attempts to obtain those 
records have been unsuccessful.  

In this regard, the courts have long held that government 
officials are presumed to properly discharge their 
official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Thus, it 
can be presumed that if the cited records had been 
completed, they would have been retrieved.  The 
presumption of regularity is not absolute, however, and 
may be rebutted by the submission of clear evidence to 
the contrary.  Ashley, 2 Vet. App. at 309 (citing Rosler 
v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also, 
Jones v. West, 12 Vet. App. 98 (1998).  To date, no such 
evidence has been received.  

In short, no clinical data has been received showing 
treatment during the interim between service and the 
initial diagnosis of right knee degenerative disease in 
1999.  The Board places greater weight on the lack of 
such medical evidence than it does on the veteran's 
statements concerning alleged right knee problems for 
decades after service.  Although the Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Pond v. West, 12 Vet. App. 341, 345 (1999).  

Moreover, as discussed above there is no competent 
medical nexus evidence which serves to link the claimed 
longstanding post-service knee problems and the veteran's 
military service.  Such supporting medical evidence is 
required in the circumstances presented in this case.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in 
this case. 
As discussed in detail above, the one medical opinion of 
record is based on the veteran's own statements and has 
been rejected by the Board.

To the extent that the veteran himself is attempting to 
establish a connection between his current right knee 
disability and his service, it is well-established that 
the veteran, as a layperson without medical training, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion 
is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In summary, for the reasons and bases expressed above, 
service connection for right knee disability is not 
warranted either on a direct basis or by aggravation.  
Accordingly, the appeal is denied.  




ORDER

Entitlement to service connection for right knee 
disability, including septic arthritis, is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the form 
to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
In the meanwhile, please note these important corrections 
to the advice in the form:
?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on 
or after November 18, 1988" is no longer required 
to appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect 
to the claim on or after November 18, 1988" is no 
longer a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for 
representing you.



 

